Citation Nr: 1756932	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  07-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected osteoarthritis and chondromalacia of the patella of the left knee.

2.  Entitlement to a higher rating for limitation of extension, left knee, rated as noncompensably disabling prior to March 28, 2014, and 20 percent disabling thereafter.

3.  Entitlement to an initial rating for service-connected chondromalacia of the right knee, in excess of 10 percent.

4.  Entitlement to a compensable rating for limitation of extension, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for osteoarthritis and chondromalacia of the patella, left knee (left knee disability) and chondromalacia of the patella, right knee (right knee disability) and assigned 10 percent ratings effective March 8, 2001.

In May 2011, the Veteran presented sworn testimony during a Board hearing in Los Angeles. A transcript of the hearing has been associated with the Veteran's VA claims file.

In a September 2011 Board decision, the claims were remanded for further evidentiary development. 

In a December 2014 rating decision, the RO recharacterized the left knee disability as patellofemoral pain syndrome, and granted a 20 percent rating, effective from March 28, 2014. The Veteran continued the appeal for higher schedular ratings. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In April 2016 and March 2017, the Board again remanded the issues of entitlement to higher initial ratings for left and right knee disabilities for additional development.

In a July 2017 rating decision, the RO restored the prior 10 percent rating for chondromalacia of the patella, left knee, effective March 8, 2001. The RO also recharacterized the left knee patellofemoral syndrome as limitation of extension, left knee, and assigned a noncompensable rating effective March 19, 2008, and a 20 percent rating effective March 28, 2014. Finally, the RO granted a separate noncompensable rating for limitation of extension of the right knee, effective March 19, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). As noted in the previous remand, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

On remand, a VA examination was obtained in April 2017. That examination report did not include findings of joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. Thus, the examination does not contain the information required by the Court. Accordingly, the Veteran must be afforded a new VA examination in compliance with Correia and the previous remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities. The examination report must include the range of motion measurements in degrees. Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), range of motion should be tested actively AND passively, in weight bearing AND non-weight bearing, and after repetitive use, and the findings should be provided in degrees on the examination report. If pain on motion is observed, the examiner must indicate the point at which pain begins.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner must also note whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible.

2.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the appeal must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




